USCA11 Case: 21-11529    Date Filed: 10/15/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11529
                Non-Argument Calendar
                ____________________

JORG BOBER,
Dr.,
FIRST COAST PODIATRIC SURGERY
AND WOUND CARE, LLC,
                                         Plaintiffs-Appellants,
versus
SAFE GUARD SERVICES, LLC,


                                         Defendant-Appellee.
USCA11 Case: 21-11529         Date Filed: 10/15/2021     Page: 2 of 4




2                       Opinion of the Court                 21-11529

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 3:19-cv-01093-BJD-PDB
                    ____________________

Before BRANCH, LUCK, and BRASHER, Circuit Judges.
PER CURIAM:
       The question in this appeal is whether a medical practice’s
lawsuit against a federal contractor arises under the Medicare Act.
See 42 U.S.C. § 405(h). The Centers for Medicare and Medicaid
(CMS), the federal agency that runs Medicare, contracted Safe
Guard Services, LLC, to audit Dr. Jorg Bober’s podiatry practice for
potential fraud. Bober and his practice sued Safe Guard for its con-
duct during that audit, including its decision to suspend Medicare
reimbursements and its treatment of Bober’s appeal of that deci-
sion. Specifically, Bober brought five causes of action: (i) tortious
interference with business relationships; (ii) defamation; (iii) negli-
gence; (iv) negligent hiring, retention, training, and supervision;
and (v) violations of Florida’s Deceptive and Unfair Trade Practices
Act.
       Under 42 U.S.C. § 405(h), the courts are stripped of subject
matter jurisdiction over claims “arising under” the Medicare Act.
Dial v. Healthspring of Ala., Inc., 541 F.3d 1044 (11th Cir. 2008).
Instead, claimants must exhaust administrative remedies before
USCA11 Case: 21-11529         Date Filed: 10/15/2021    Page: 3 of 4




21-11529               Opinion of the Court                         3

seeking judicial review. Id. (citing Heckler v. Ringer, 466 U.S. 602,
614 (1984)). The district court dismissed Bober’s claims without
prejudice under the Medicare Act because Bober did not exhaust
available administrative remedies before seeking relief in federal
court. 42 U.S.C. § 405(g).
       We agree that Bober’s claims arise under the Medicare Act
and, because he did not exhaust administrative remedies, we affirm
the district court. We review a district court’s dismissal for lack of
jurisdiction de novo. Miccosukee Tribe of Indians v. U.S., EPA, 105
F.3d 599, 602 (11th Cir. 1997). We must construe the “arising un-
der” language broadly. Heckler, 466 U.S. at 615. A claim arises un-
der the Medicare Act when it is “inextricably intertwined” with the
Medicare Act or where “both the standing and the substantive basis
for presentation” is the Medicare Act. Id. at 615, 624. Accordingly,
“[a] claim may arise under the Medicare Act even though, as
pleaded, it also arises under some other law.” Midland Psychiatric
Assocs., Inc. v. United States, 145 F.3d 1000, 1004 (8th Cir. 1998)
(citing Weinberger v. Salfi, 422 U.S. 749, 760-61 (1975)).
       Bober argues that his claims “are wholly independent of ei-
ther reimbursements or eligibility,” and thus do not arise under the
Act. We disagree. As the district court explained, Bober’s claims
arise under the Medicare Act because “[b]ut for the Medicare Act,
[Safe Guard] would not have performed the investigatory functions
complained of.” Bober’s claims are based entirely on the work that
Safe Guard performed on behalf of CMS—auditing past Medicare
payments, suspending future payments, addressing Bober’s appeal
USCA11 Case: 21-11529         Date Filed: 10/15/2021    Page: 4 of 4




4                      Opinion of the Court                 21-11529

of the suspension, and the like. Accordingly, we agree with the dis-
trict court that Bober’s claims arise under the Medicare Act and
that he was required to administratively exhaust his claims before
seeking judicial relief. Heckler, 466 U.S. at 615. Because he did not
administratively exhaust his claims, the district court correctly dis-
missed his complaint for lack of subject matter jurisdiction.
       AFFIRMED.